Citation Nr: 1045279	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for fungus of the groin.

2.  Entitlement to service connection for fungus of the bilateral 
feet.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 
1967 and from May 1968 to November 1969.

These matters were last before the Board of Veterans' Appeals 
(Board) in April 2009, on appeal from an April 2005 rating 
decision issued by the Wichita, Kansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board remanded the claims 
for additional development.

In March 2007, the Veteran testified at a Travel Board hearing 
before the below-signed Veterans Law Judge (VLJ).  A transcript 
of that hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims and, as part of this duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and all 
identified private treatment records.  The Veteran has stated 
that he received VA treatment for rashes after his discharge from 
service, during the 1970s.  

In August 2007 the Board remanded the claims for the collection 
of outstanding treatment records from VA medical centers (VAMCs) 
in Topeka and Wichita, Kansas.  The AMC subsequently gathered 
treatment records dated since February 2002.  A June 2008 letter 
from the Wichita VAMC states that no other records were available 
from that facility, but notes that the Veteran had been treated 
at the Topeka VAMC.  

In the 2009 remand, the Board directed the RO/AMC to gather all 
treatment records from the Topeka VAMC dated from 1970 to 2000.  
The Board stated that efforts to obtain those records must 
continue until the RO/AMC determined either that they were 
unavailable or that further attempts to obtain them would be 
futile.  The Board requested that any determination of 
unavailability or non-existence be made in writing.  However, the 
claims file shows that, in response to the 2009 remand directive, 
the AMC printed only those records available from the 
Compensation and Pension Record Interchange (CAPRI), dated 
February 2000 through June 2009.  The record does not reflect 
that any attempt was made to obtain records pre-dating February 
2000 and there is no written determination of unavailability or 
non-existence.  Since the Board errs as a matter of law when it 
fails to ensure compliance with remand directives (Stegall v. 
West, 11 Vet. App. 268, 271 (1998)), the claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  The RO/AMC must make 
efforts to obtain any additional VA, or 
non-VA, treatment records - to specifically 
include records of any VA treatment 
received from the Topeka VAMC between 1970 
and February 2000 as well as any records 
generated since June 1, 2009.  The Veteran 
must be provided with the necessary 
authorizations for the release of any 
identified private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.

2.  The RO/AMC must review the record to 
determine whether or not the above-directed 
development has been completed.  If the 
RO/AMC determines that VA treatment records 
prior to February 2000 are not available or 
do not exist, it must verify their 
unavailability/non-existence in a written 
statement.  Further, if VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit any 
personal copies of the outstanding medical 
records.

3.  After the above has been completed, 
the RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claims.  If the claims are not 
granted in full, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


